Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	 The following is a non-final, First Office Action on the merits.  Claims 1-25 are pending. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	The claimed invention (Claims 1-25) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 31 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “an idea “of itself”:
	Claim 1, steps 1-2, and 4-5 of presenting content from a content provider to a user, the content including one or more program (part of step 1); receiving, a first voice command/interaction while the one or more programs is being presented to the user (part of step 2); recording information associated with a program being presented to the user responsive to receiving the first voice command/interaction from the user during a first time interval (step 3); generating customized content based at least one the recorded information associated with the program being presented (step 4); and delivering the customized content to the user during a second time interval (step 5)  fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions).  
In addition, claim 1, step 4 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind. For example, a human being can observing/evaluating the user first voice command/ user interaction to the program (e.g., advertisement) being presented to the user in order to generate customized content (e.g., customized advertisement) to the user.          
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical ., a server computer system/the server computer system) to perform abstract steps/limitations 1-5 mentioned above. The additional element(s) in all of the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in steps/limitations 1-5 using a generic computer component (i.e., a server computer system/the server computer system). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further, step 1 of “streaming…. content from an online content provider to an output device…..” is merely displaying data/transmitting data via a generic computer (e.g., a server computer system), which is considered as “insignificantly extra solution activity”; thus is not significantly more than the identified abstract idea.  Also, steps 2 and 3 of “receiving…..” and “storing…..” are merely receiving data and storing data, which are considered as “insignificantly extra solution activity”; thus are not significantly more than the identified abstract idea(s).  Furthermore, the additional elements in steps 1 and 2 of (e.g., online content provider, an output device/the output device) are merely source and destination, where information is being received and being sent to, which are considered as general link to technological environment; thus are not significantly more than the identified abstract idea(s).    Next, the last step 5 of “delivering….” is also is merely transmitting data, which is considered as “insignificantly extra solution activity”; thus are not significantly more than the identified abstract idea(s).  Again, the claim is directed to an abstract idea(s). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a ., a server computer system/the server computer system) to perform all of the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional steps individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 31 (step 2B):  The additional element in claim 8 (i.e., a server computer system/the server computer system) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is/they are not significantly more than the identified abstract idea. Further, step 1 of “streaming…. content from an online content provider to an output device…..” is merely displaying data/transmitting data via a generic computer (e.g., a server computer system), which is considered as “insignificantly extra solution activity”; thus is not significantly more than the identified abstract idea.  Also, steps 2 and 3 of “receiving…..” and “storing…..” are merely receiving data and storing data, which are considered as “insignificantly extra solution activity”; thus are not significantly more than the identified abstract idea(s).  Furthermore, the additional elements in steps 1 and 2 of (e.g., online content provider, an output device/the output device) are merely source and destination, where information is being received and being sent to, which are considered as general link to technological environment; thus are not significantly more than the identified abstract idea(s).    Next, the last step 5 of delivering….” is also is merely transmitting data, which is considered as “insignificantly extra solution activity”; thus are not significantly more than the identified abstract idea(s).  When reevaluating at step 2B, besides being as “insignificantly extra solution activities”, step/limitation 1-3 and 5 mentioned above of “streaming content……”, “receiving…..”, “storing….”, and “delivering….” are also are well-understood, routine and conventional activities.  Generic computer components recited as performing generic computer functions (e.g., receive/transmit/display data/store data) are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/receive and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)".
In addition, the mentioned steps 1 and 2 above of “streaming content to an output device…….”, and “receiving a first voice command while the one or more programs is being streamed to the output device” are well-understood, routine and conventional activities because they are taught in at least: {Wagner et al; (US 10,175,933 B1) in at least cl. 2 lines 5-38, fig. 3 especially in cl. 15 lines 29-67, cl. 16 lines 1-10}; {Tushinskiy; (US 10,522,146 B1) in at least fig. 3 cl. 7 lines 46-67, cl. 8 lines 1-67 and cl. 9 lines 1-37}; {Scannell; (US 2006/0123053), in at least paras 0025-0039, 0251-0252, 0289-0293, 0321-0303}; {Gharaat et al; (US 2013/0223816) in at least fig. 8 paras 0131-0137 and also fig. 9 paras 0138-0141}.    
Thus, evidences have been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Viewed as a whole, even in combination, the above steps/additional elements do not amount to significantly more/ do not provide an inventive concept because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As per independent claims 10 and 18: Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, the system claim 10, and a non-computer-readable program 18 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the claim(s) 1. The components (i.e., one or more processors; a non-transitory computer readable medium….etc.,) described in independent claims 10 and 18 add nothing of substance to the underlying abstract idea. At best, the claim(s) are merely providing an environment to implement the abstract idea.
Dependent claims 2-9, 11-17 and 19-25 are merely add further details of the abstract steps/elements recited in claims 1, 10 and 18, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or 2-9, 11-17 and 19-25  are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tushinskiy; (US 10,522,146 B1), in view of Wagner et al; (US 10,175,933 B1):
5.	Independent claims 1, 10 and 18:  Tuskinskiy teaches a computer-implemented method and system comprising: 
streaming, by a server computer system, content (e.g., media stream in fig. 3, cl. 5 lines 23-38) from an online content provider (e.g., cl. 7 lines 25-35) to an output device (e.g., , the content including one or more programs (e.g., advertisement) (step/element 1) {At least fig. 3 especially cl. 6 lines 1-67 through cl. 7 lines 8-45.  Also see fig. 4 cl. 9 lines 51-56};
receiving, by the server computer system, a first voice command while the one or more programs is being streamed to the output device (step/element 2) {At least fig. 3, cl. 7 lines 46-67, cl. 8 lines 1-67 and through cl. 9 lines 1-37};
generating, by the server computer system, content (e.g., displaying a map showing the street address of a company associated with the advertisement/program, displaying an information concerning the product or the service in the user browser via user device of the user in cl. 8 lines 24-53) based at least on the information associated with the program (e.g., advertisement) being streamed to the output device responsive to receiving the first voice command from a user associated with the output device during a first time interval (part of steps/elements 3 and 4) {At least fig. 3, cl. 8 especially lines 24-53 in context with fig. 3, cl. 7 lines 46-67, cl. 8 lines 1-23, lines 54-67 and through cl. 9 lines 1-37}; and
delivering, by the server computer system, the content to the user during a second time interval (part of step/element 5) {At least fig. 3, cl. 8 especially lines 24-53 in context with fig. 3, cl. 7 lines 46-67, cl. 8 lines 1-23, lines 54-67 and through cl. 9 lines 1-37} .
However, Tushinskiy does not explicitly teach the underlined features:
storing, by the server computer system, information associated with a program being streamed to the output device responsive to receiving the first voice command from a user associated with the output device during a first time interval (part of step/element 3);
generating, by the server computer system, customized content based at least on the stored information associated with the program being streamed to the output device (part of step/element 4); and
delivering, by the server computer system, the customized content to the user during a second time interval (part of step/element 5).
Wagner also teaches receiving, by the server computer system, a first voice command (see voice command/interaction in cl. 2 lines 5-20 and see example in at least fig. 3, cl. 15 lines 29-60) while the one or more programs (e.g., personalized content/advertisement  in at least cl. 2 lines 5-67, cl. 3 lines 1-40 in context with cl. 11 lines 1-14 and see example personalized content 316 associated with audio program “These American Times Cats” of stream content 314 in fig 3 cl. 15 lines 9-46 especially lines 29-46) is being streamed to the output device (e.g., electronic device 108(1)…. 108(k) in fig. 1) (step/element 2, which already taught by Tushinskiy above) {At least at least cl. 2 lines 5-67, cl. 3 lines 1-40 in context with cl. 11 lines 1-14.  See example in fig. 3 especially cl. 15 lines 9-46}.
Wagnear further teaches: 
storing, by the server computer system, information associated with a program (e.g., personalized content/advertisement) being streamed to the output device responsive to receiving the first voice command from a user associated with the output device during a first time interval (e.g., at time T3 in fig. 3 cl. 15 lines 29-60) {At least cl. 15 lines 29-60 indicates receiving the voice command from a user associated with the displayed logging module 142 can log and can store the user past behavior e.g., user responses/interaction to the personalized content (advertisement as indicated in cl. 11 lines 1-14) previously presented to the user associated with a time at which the user responses/interaction to the personalized content};
generating, by the server computer system, customized content (e.g., supplemental information/additional personalized audio content such as personalized content 318 in fig. 3, cl. 15 lines 47-67) based at least on the stored information (e.g., user interaction information/response e.g., voice command to previous personalized content/advertisement is stored in logging module 142 in at least cl. 6 lines 63-67 and cl. 7 lines 1-29) associated with the program being streamed to the output device {At least fig. 3 especially cl. 15 lines 29-67, cl. 16 lines 1-10, generating a supplemental information/ additional personalized audio content such as personalized content 318 based on user voice command/interaction.  Example of the supplemental information 308 presented on the user electronic device at time T4.   At least cl. 9 lines 61-67 indicates the supplemental information/additional personalized audio content can be based in part on information provided by the logging module 142, for example, such as information that the user profile associated with the user 112 responds to one form of supplemental information over another.  Also see cl. 2 lines 5-67, cl. 3 lines 1-40 in context with cl. 11 lines 1-14 and cl. 7 lines 53-67, cl. 8 lines 1-8}; and
delivering, by the server computer system, the customized content (e.g., supplemental information/additional personalized audio content such as personalized content 318 in to the user during a second time interval (e.g., time T4) {At least fig. 3 especially cl. 15 lines 47-67, cl. 16 lines 1-10.  Also see cl. 2 lines 5-67, cl. 3 lines 1-40 in context with cl. 11 lines 1-14}. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “receiving, by the server computer system, a first voice command while the one or more programs is being streamed to the output device; generating, by the server computer system, content based at least on the information associated with the program being streamed to the output device responsive to receiving the first voice command from a user associated with the output device during a first time interval; and delivering, by the server computer system, the content to the user during a second time interval” of Tushinskiy to include “storing, by the server computer system, information associated with a program being streamed to the output device responsive to receiving the first voice command from a user associated with the output device during a first time interval; generating, by the server computer system, customized content based at least on the stored information associated with the program being streamed to the output device; and delivering, by the server computer system, the customized content to the user during a second time interval”, taught by Wagner.  One would be motivated to do this in order to record exactly which advertisement/program the user has interacted (voice-command interaction) so that the provider/advertiser will be able to provide the users with the customized/personalized content/advertisement that are best fit with user personal profile/preferences/interest; which in turn would increase user’s satisfaction and experience.  
6.	Claims 2, 11 and 19:  The combination of Tuskinskiy and Wagner teaches the claimed invention as in claims 1, 10 and 18. The combination further teaches wherein the first voice command is issued by the user to indicate that the user is interested in a topic being covered by the program {Tuskinskiy:  At least cl. 8 lines 8-12, lines 54-63}, and also {Wagner:  At least cl. 15 lines 29-60}.  
7.	Claims 3, 12 and 20:  The combination of Tuskinskiy and Wagner teaches the claimed invention as in claims 2, 11 and 19. The combination further teaches determining, by the server computing system, an identifier associated with the program being streamed to the output device when the first voice command is received {Tuskinskiy: At least cl. 8 lines 24-42 in context with cl. 7 lines 25-35, see e.g., an phone number/identifier, Internet address of a website/identifier….etc., associated with the advertisement/program}, and also {Wagner:  At least cl. 2 lines 39-52, cl. 4 lines 16-40, cl. 11 lines 40-43, cl. 12 lines 6-22, cl. 13 lines 45-56, see URL/identifier associated with the personalized content/advertisement}.
8.	Claims 4, 13 and 21:      The combination of Tuskinskiy and Wagner teaches the claimed invention as in claims 3, 12 and 20. The combination further teaches wherein storing the information associated with the program being streamed to the output device comprises storing at least the identifier associated with the program (e.g., personalized content/advertisement in cl. 11 lines 1-11) {Tuskinskiy:  At least cl. 7 lines 25-45, cl. 8 lines 24-53, see phone number, internet address}; and also {Wagner: At least At least cl. 2 lines 39-52, cl. 4 lines 16-40, cl. 11 lines 40-43, cl. 12 lines 6-22, cl. 13 lines 45-56 in context with cl. 6 lines 63-67, cl. 7 lines 1-67, see URLs}.
9.	Claim 5:  The combination of Tuskinskiy and Wagner teaches the claimed invention as in claim 4. The combination further teaches wherein the identifier is embedded in content of the program {Tuskinskiy:  At least cl. 7 lines 25-35, see phone number, Internet address of a web site….etc.,}, and also {Wagner: At least At least cl. 2 lines 39-52, cl. 4 lines 16-40, cl. 11 lines 40-43, cl. 12 lines 6-22, cl. 13 lines 45-56, see URLs}.
10.	Claims 6, 14 and 22:  The combination of Tuskinskiy and Wagner teaches the claimed invention as in claims 4, 13 and 21. The combination further teaches wherein said generating the customized content comprises using the stored information to identify the program (e.g., advertisement/personalized content) {Tuskinskiy:  At least cl. 7 lines 25-45, cl. 8 lines 24-53}, and also {Wagner: At least At least cl. 2 lines 39-52, cl. 4 lines 16-40, cl. 11 lines 40-43, cl. 12 lines 6-22, cl. 13 lines 45-56, see URLs}.
11.	Claims 7, 15 and 23:  The combination of Tuskinskiy and Wagner teaches the claimed invention as in claims 6, 14 and 22. The combination further teaches wherein said generating the customized content is further based on a user profile associated with the user {Wagner:  At least cl. 9 lines 58-67, cl. 10 lines 1-14}, and wherein the customized content is related to the topic that the user is interested in {Tuskinskiy:  At least cl. 7 lines 46-67, cl. 8 lines 1-67 and cl. 9 lines 1-37}, and also {Wagner:  At least fig. 3 cl. 15 lines 29-67 through cl. 16 lines 1-10}.
12.	 Claims 8, 16 and 24: The combination of Tuskinskiy and Wagner teaches the claimed invention as in claims 7, 15 and 23. The combination further teach the underlined features:  wherein during the second time interval, said delivering the customized content to the user is performed based on receiving a second voice command (e.g., “yes, I want it”/first command, “open the website”/second command….etc., in cl. 8 lines 54-67 of Tuskinskiy) from the user, the second voice command indicating that the user is ready to receive the customized content” {Tuskinskiy:  At least cl. 8 lines 54-63 in context with cl. 8 lines 24-53}.
13.	Claims 9, 17 and 25:  The combination of Tuskinskiy and Wagner teaches the claimed invention as in claims 8, 16 and 24. The combination further teaches wherein said delivering the customized content is performed by streaming the customized content to the output device during the second time interval {Wagner:  At least fig. 3 especially cl. 15 lines 61-67, cl. 16 lines 10}.
Prior Art that is pertinent to Applicant’s disclosure
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goodman; (US 2017/0329848), wherein teaches delivering personalized content to the user based on the user verbal/voice command in at least paras 0033-0035, 0056, 0072, and fig. 4 paras 0104-0115}.  Scannell; (US 2006/0123053), wherein teaches delivering personalized content to the user based on the user verbal/voice command in at least paras 0025-0039, 0251-0252, 0289-0293, 0321-0303}.  Gharaat et al; (US 2013/0223816), wherein teaches delivering personalized content to the user based on the user verbal/voice command in at least fig. 8 paras 0131-0137 and also fig. 9 paras 0138-0141}.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681